Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
ATTACHMENT TO ADVISORY ACTION
Responding to Arguments filed 11/15/2021
Applicant's arguments filed 11/15/2021 have been considered but they are not persuasive.

Applicant argues at page(s) 6, particularly “Applicant has thoroughly reviewed the cited references and respectfully submits that the present invention is distinguishable over the prior art references cited by the Office Action, and in support, presents the following arguments. "
In response, respectfully, the Examiner does not find the argument persuasive.  Applicant’s argument(s) refer to following argument(s), which the Applicant is invited to see previous rebuttal(s), respectively. 

Applicant argues at page(s) 6, particularly “I Rejection of Claim 24 under 35 U.S.C. § 112, First Paragraph (“Written Description”) Applicant has cancelled claim 24, thereby making the instant rejection moot. Withdrawal of the rejection is respectfully requested. "
In response, respectfully, the Examiner does not find the argument persuasive.  This argument is mainly directed to the new subject matter, which has not been entered, at this time; and absent any further teaching as to why or how the previous rejection(s) are improper the Examiner does not find the argument(s) persuasive and maintains the rejection(s).

Applicant argues at page(s) 6, particularly “II. Rejection of Claims 20 and 24 under 35 U.S.C. § 112, Second Paragraph (“Indefiniteness”’) The Office Action rejected claims 20 and 24 for allegedly being indefinite. With respect to claim 20, Applicant has amended the claim to improve clarity. Applicant has cancelled claim 24, thereby making the instant rejection moot. Withdrawal of the rejection is respectfully requested. "
In response, respectfully, the Examiner does not find the argument persuasive.  This argument is mainly directed to the new subject matter, which has not been entered, at this time; and absent any further teaching as to why or how the previous rejection(s) are improper the Examiner does not find the argument(s) persuasive and maintains the rejection(s); and absent any further teaching as to why or how the Examiner disagrees that the amendment(s) obviates the need for further consideration and/or search.

Applicant argues at page(s) 6, particularly “III. Rejection of Claims under 35 U.S.C. § 103 in Light of White (U.S. Pub. 2008/0176174) and Snow (U.S. Pub. 2005/0247197) The Office Action rejected claims 14, 21 and 22 as being obvious in light of White and Snow. In making the rejection, the Office Action uses White to show that steps 1) and i1) were known, with the exception of “the gas from the first system being divided into two portions, a first "
page(s) 7, particularly “portion being sent to the membrane system without being heated and a second portion being heated in the heat exchanger to at least an intermediate temperature of the heat exchanger and then sent to the membrane system without being cooled.”


Applicant argues at page(s) 7, particularly “The Office Action then uses Snow, which is a reference for an onboard nitrogen-enriching module located on the wing of an airplane, to show that it was known to use bypass lines in conjunction with heat exchangers and membranes. The Office Action then contends that it would be obvious to combine the teachings of Snow with White in order to control the temperature of the gas sent to the membrane system. Applicant respectfully disagrees."
page(s) 7, particularly “A. Snow Is Non-Analogous Art Applicant respectfully submits that the current rejection is improper because Snow is non- analogous art, and therefore, cannot be used as part of a rejection. 
page(s) 7, particularly “According to MPEP § 2141.01(a), a reference must be analogous to the claimed invention in order to be used under 35 U.S.C. § 103. There are two ways to meet this requirement: (1) the reference can be from the same field of endeavor as the claimed invention; or (2) it can be reasonably pertinent to the particular problem with which the inventor is involved. "A reference is reasonably pertinent if it, as a result of its subject matter, ‘logically would have commended itself to an inventor’s 
page(s) 7, particularly “In the present case, the field of endeavor of the present invention is identified in the specification as a method and apparatus for separating CO2 at low temperature using a permeable membrane.
page(s) 8, particularly “However, Snow does NOT teach a process related whatsoever with separation of CO> at low temperature. Rather, his process is focused solely on improving vehicle compartments that include fuel tanks by providing an inert gas (nitrogen) in order to prevent the compartments from combusting via in-situ production of the inert gas. Specifically, the problem Snow was focused on solving related to the changing conditions that an airplane might experience based variable atmospheric conditions (1.e., flying at various altitudes and weather conditions). 
page(s) 8, particularly “As such, Applicant respectfully submits that the field of invention are quite different, and therefore, point (1) is not met. 
In response, respectfully, the Examiner does not find the argument persuasive.  In response to applicant's argument that SNOW, JR is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant' s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, SNOW, JR is in the field of applicant's endeavor, which the applicant has admitted at pg 10 "both discuss membranes for gaseous separation" of 6/10/21


page(s) 8, particularly “On the other hand, Snow is not focused on providing any solution to the problem related to changing operating conditions of a low-temperature membrane used for CO separation. At best, the cited paragraph [0023] of Snow discusses use of a bypass line to prevent temperatures from getting too high for the gas separation modules. Therefore, Sow is not focused on trying to prevent the downstream membrane from experiencing an unduly cold feed stream during start-up.
page(s) 9, particularly “As such, Applicant respectfully submits that nothing in Snow would be relevant to the problem at hand. Moreover, Applicant respectfully submits that the Office Action has failed to provide any objective evidence as to why a PHOSITA would believe Snow to be reasonably pertinent to solving Applicant’s problem. As such, Applicant respectfully submits that the current rejection is improper. Withdrawal of the rejection is respectfully requested.
In response, respectfully, the Examiner does not find the argument persuasive.  Considering that SNOW, JR was in in the field of applicant' s endeavor, then it is moot to argue whether SNOW, JR reasonably pertinent to the particular problem with which the applicant was concerned in considering whether analogous art. It has been held that 

Applicant argues at page(s) 9, particularly “B. The Rejection Lacks an Appropriate Rationale for Combining the References Based on the decision in KSR v. Teleflex, MPEP § 2143 states that “[t]he key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit” (emphasis added). The Court provided several examples of rationales that may support a conclusion of obviousness, which include:"
In response, respectfully, the Examiner does not find the argument persuasive.  In response to applicant' s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, SNOW at para 23 teaches the motivation for combining, "a temperature of the gas received by the gas separation module assembly 74 can be controlled".

Applicant argues at page(s) 10, particularly “While the above is not an all-inclusive list, it is undisputed that KSR requires that some rationale be provided in order to support a conclusion of obviousness."
In response, respectfully, the Examiner does not find the argument persuasive.  In response to applicant' s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, SNOW at para 23 teaches the motivation for combining, "a temperature of the gas received by the gas separation module assembly 74 can be controlled".

Applicant argues at page(s) 10, particularly “In the present case, the Office Action essentially alleges that the elements can be found in different pieces of art that both include membranes, and therefore, it would be obvious to combine them. In doing so, the Office Action then retroactively seems to assume that a PHOSITA would recognize that White would have the need for controlling the inlet temperature of the gas to the membrane. However, Applicant respectfully submits that no objective showings to this have been provided on the record. "

In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Applicant argues at page(s) 10, particularly “For example, Applicant respectfully notes that the Office Action has failed to specifically provide any objective showing that a PHOSITA would recognize that the method of White would actually benefit from the 
In response, respectfully, the Examiner does not find the argument persuasive.  Applicant has failed to sufficient reasoning as to why "different flight conditions" would overcome the grounds of rejection, beyond a mere assertion. Applicant has failed to sufficiently provide reasoning that "the process of White and Snow are entirely different", thought the applicant has admitted at pg 10 "both discuss membranes for gaseous separation" of 6/10/21. Applicant has failed to sufficient reasoning as to why more "proof must be shown for an expectation of success".
In response to applicant' s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, SNOW at para 23 teaches the motivation for combining, "a temperature of the gas received by the gas separation module assembly 74 can be controlled".
SNOW, JR is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant' s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, SNOW, JR is in the field of applicant's endeavor, which the applicant has admitted at pg 10 "both discuss membranes for gaseous separation" of 6/10/21. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Applicant argues at page(s) 10, particularly “Put another way, Applicant respectfully submits that the Office Action has failed to provide any objective showing that a PHOSITA, prior to Applicant’s invention, recognized that the apparatus of White suffered from the problem of temperature control of the feed gas to its membrane. Absent a showing that a PHOSITA would recognize this as an issue, Applicant respectfully submits that the proffered motivation to combine the two reference lacks an appropriate level of rationale."
In response, respectfully, the Examiner does not find the argument persuasive.  In response to applicant' s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed 
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
In response to applicant's argument that SNOW, JR is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant' s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, SNOW, JR is in the field of applicant's endeavor, which the applicant has admitted at pg 10 "both discuss membranes for gaseous separation" of 6/10/21. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are 

Applicant argues at page(s) 11, particularly “ In conclusion, there must be a factual finding that a PHOSITA would recognize that White would be improved by the process parameter and that there would be an expectation of success. In short, just because a process element is known in another reference, does not automatically mean it would be obvious to combine it with another teaching. "
page(s) 11, particularly “Applicant understands that the motivation to combine does not have to come from the references themselves; however, there must be an objective basis in the record. The courts have repeatedly held that conclusory statements are not enough. The Court in KSR stated that there needs to be some sort of rational underpinning to make the modification. However, as noted above, there has not been any objective showing(s) made with respect to why a PHOSITA would have looked to the teachings of Snow in the first place. 
page(s) 11, particularly “Consequently, not only has the Office Action failed to present one or more of the above-listed rationales, the Office Action has failed to present an appropriate level of rationale. As such, the rejection lacks a clear articulation of the reasons why these features would allegedly have been obvious and, therefore, the rejection cannot be supported per the requirements set forth by the United States Supreme Court in the KSR decision. Withdrawal of the rejection is respectfully requested. 

In response to applicant's argument that SNOW, JR is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant' s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, SNOW, JR is in the field of applicant's endeavor, which the applicant has admitted at pg 10 "both discuss membranes for gaseous separation" of 6/10/21.
In response to applicant' s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, . 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Applicant argues at page(s) 11, particularly “IV. Rejection of Claims 23 and 26-29 under 35 U.S.C. § 103 Applicant notes that claims 23 and 26-29 all depend from claims believed to be allowable, and are therefore, also allowable for the reasons noted above. Withdrawal of the rejection and allowance of the claims are respectfully requested."
In response, respectfully, the Examiner does not find the argument persuasive.  Applicant’s argument(s) refer to previous argument(s), which the Applicant is invited to see previous rebuttal(s), respectively.

Applicant argues at page(s) 12, particularly “ v. Response to Examiner’s Rebuttal Remarks With respect to non-analogous art — Applicant did not admit that Snow is in the same field of endeavor. Rather, Applicant stated that both of the primary references deal generally with membranes and gases. The first prong of the legal standard requires that the references be in the same field of invention as the CLAIMED INVENTION to be considered analogous art. As such, the Office Action’s assertion that Applicant conceded this point is improper, since the quoted portion by the Office Action (“both 
page(s) 12, particularly “Furthermore, even if a reference and a claimed invention use a common piece of equipment within a grander scheme does not necessarily mean they are in the same field of invention. The field of invention is generally considered the area of technology under which the patent falls. So just because two references may include a membrane — that does not mean that the field of invention is the same. Particularly when those membranes are used for different purposes, with different structures, for different gases, and under different conditions. 
page(s) 12, particularly “Notwithstanding the above, Applicant’s field of invention is identified as a method and apparatus for separating CO? at low temperature using a permeable membrane. However, Snow does NOT teach a process related whatsoever with separation of CO» at low temperature. Rather, his process is focused solely on improving vehicle compartments that include fuel tanks by providing an inert gas (nitrogen) in order to prevent the compartments from combusting via in-situ production of the inert gas. Specifically, the problem Snow was focused on solving 12
page(s) 12, particularly “ related to the changing conditions that an airplane might experience based variable atmosphericconditions (i.e., flying at various altitudes and weather conditions).
page(s) 12, particularly “In support that Applicant’s field of invention does not overlap with Snow, Applicantrespectfully draws the Office’s attention to the Patent Classifications for each. Notably, thereare no overlapping classifications, as shown in the Table below:

Furthermore, note claim 14 "A method for separating a mixture containing carbon dioxide" (i.e. gas separation), and the claim repeatedly mentions "membrane" in this method (i.e. membrane for gaseous separation).
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
In response to applicant' s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, .
In response to applicant's argument that SNOW, JR is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant' s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, SNOW, JR is in the field of applicant's endeavor, which the applicant has admitted at pg 10 "both discuss membranes for gaseous separation" of 6/10/21. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Applicant argues at page(s) 15, particularly “In commenting upon the references and in order to facilitate a better understanding of the differences that are expressed in the claims, certain details of distinction between the references and the present invention have been mentioned, even though such differences do not appear in all of the claims. It is not intended by mentioning any such unclaimed distinctions to create any implied limitations in the claims. Not all of the distinctions between the cited references and Applicant's present invention have been made by Applicant. For the foregoing reasons, Applicant reserves the right to submit additional evidence showing the distinctions between Applicant's invention to be unobvious in view of the references."

In response, respectfully, the Examiner does not find the argument persuasive.  The Applicant is placed on notice that estoppels due to Applicant’s argument(s) filed, herein, with regard to claims can be upheld, regardless of this blanket disagreement.

Applicant argues at page(s) 15, particularly “Reconsideration of the application and allowance of all of the claims are respectfully requested. In view of the foregoing Response, Applicant respectfully submits that all of the claims are allowable, and Applicant respectfully requests the issuance of a Notice of Allowance."
In response, respectfully, the Examiner does not find the argument persuasive.  Applicant’s argument(s) refer to previous argument(s), which the Applicant is invited to see previous rebuttal(s), respectively.

/ANTHONY R SHUMATE/Primary Examiner, Art Unit 1776